DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tsuyoshi Nakamura, Reg. No. 68,712 on 1/13/2022.
The application has been amended as follows:
IN THE CLAIMS:
Claim 1, line 25, “respective joining conductors” has been replaced with –respective connecting conductors–.
Claim 1, line 26, “and the third conductor layer are apart from each other” has been replaced with – and the third conductor layer are apart from each other, 
wherein the second conductor layer and the third conductor layer are connected to each other with use of connecting conductors surround the respective output openings constituting the output opening group and which surround the respective input openings constituting the input opening group and being in alignment with the respective output openings–.
Claim 5 has been cancelled.

Allowable Subject Matter
Claims 1, 2, 6-13 are allowed. Specifically, the independent claims 1 and 11 are allowed over the prior arts. The dependent claims 2, and 6-10 are allowed due to their dependencies to the said independent claim 1. The dependent claims 12 and 13 are allowed due to their dependencies to the said independent claim 11.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts fail to teach or reasonably suggest a waveguide slot array antenna comprising:
the second conductor layer and the third conductor layer are apart from each other, 
wherein the second conductor layer and the third conductor layer are connected to each other with use of connecting conductors which surround the respective output openings constituting the output opening group and which surround the respective input openings constituting the input opening group and being in alignment with the respective output openings, in combination with the other limitations of the claim.
Regarding claim 11, the prior arts fail to teach or reasonably suggest a waveguide slot array antenna wherein the second conductor layer and the third conductor layer are connected to each other with use of connecting conductors which surround the respective output openings constituting the output opening group and which surround the respective input openings constituting the input opening group and being in alignment with the respective output openings, in combination with the other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SEOKJIN KIM/Primary Examiner, Art Unit 2844